Citation Nr: 0327649	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  98-15 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to a compensable evaluation for status post 
tonsillectomy.

4.  Entitlement to a compensable evaluation for status post 
septoplasty.

5.  Entitlement to a compensable evaluation for liver 
granuloma and hepatitis.

6.  Entitlement to a compensable evaluation for hearing loss, 
left ear.

7.  Entitlement to a total disability rating based on 
individual unemployability.




REPRESENTATION

Appellant represented by:	J. Gerald Lewis, Attorney at 
Law


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968, and from March 1979 to September 1992.  This 
appeal arises from August 1997 and April 1998 rating 
decisions of the Department of Veterans Affairs (VA), San 
Juan, Puerto Rico, regional office (RO).

The Board undertook development of the case in November 2002; 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002), VA examinations 
were conducted in May 2003.  

The issues of entitlement to compensable evaluations for 
status post tonsillectomy, status post septoplasty, liver 
granuloma and hepatitis, hearing loss, left ear, and for a 
total disability rating based on individual unemployability, 
will be addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran currently has sleep apnea which has been 
medically associated with a period of active duty.

2.  The veteran has chronic paranoid schizophrenia which has 
been medically associated with a period of active duty.

CONCLUSIONS OF LAW

1.  Sleep apnea was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  Chronic paranoid schizophrenia was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case with respect to the issues of entitlement to 
service connection for sleep apnea and a psychiatric 
disorder, it is the Board's conclusion that the new law does 
not preclude the Board from adjudicating the veteran's claim.  
This is so because the Board is taking action favorable to 
the veteran in granting the claims of service connection for 
sleep apnea and a psychiatric disorder, and the decision at 
this point poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

Also, because the veteran's claims for service connection for 
sleep apnea and a psychiatric disorder will be granted, no 
useful purpose would be served by remanding these issue 
pursuant to the recent holding in Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

For service connection to be granted, VA law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  
VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Sleep Apnea

The veteran's service medical records include diagnoses of 
sleep apnea in April 1990 and September 1991.  

An August 1993 treatment record from A.E.C., M.D., noted 
sleep apnea.  A March 1995 VA examination report noted a 
diagnosis of suspected sleep disorder.

Pursuant to the Board's development request, a VA examination 
was conducted in May 2003.  The examiner reviewed the claims 
folder, including the service medical records.  The examiner 
noted that septoplasty and tonsillectomy were performed 
during the veteran's period of service in an attempt to 
correct his sleep apnea.  
The examiner reported that a sleep study documented current 
moderate obstructive sleep apnea.  He stated that:

The present diagnosis of sleep apnea is 
more than likely related to the same 
diagnosis made during active military 
service.  

Review of the record indicates that the veteran has a current 
diagnosis of sleep apnea, confirmed by sleep studies.  The 
most recent VA examiner, after a review of the record, 
determined that this current sleep apnea was etiologically 
related to the same diagnosis made during the veteran's 
period of service.  Based on the foregoing, the Board finds 
that the evidence of record supports a grant of service 
connection for sleep apnea.  38 C.F.R. §3.303 (2002).

Psychiatric Disorder

The service medical records include a November 1991 diagnosis 
of adjustment disorder with depressed mood vs. major 
depression secondary to bereavement.  The service separation 
examination in June 1992 noted passive-aggressive personality 
disorder, with complaints of depression, insomnia, and 
nervousness.  

An April 1993 private treatment report noted a diagnosis of 
major depression.  An August 1993 psychiatric evaluation 
noted that the veteran's son had apparently been murdered 
during the veteran's second period of service in 1992.  The 
examiner diagnosed psychotic disorder, not otherwise 
specified, and major depression, severe with psychotic 
features (probable).  

September 1994 and June 1996 VA hospitalization reports noted 
diagnoses of schizophrenia, paranoid type, chronic.  VA 
examination reports dated in June 1996 and June 1997 both 
diagnosed schizophrenia, paranoid type.  In an August 1997 
addendum to the June 1997 examination report, the examiner 
stated that no evidence was found to attribute the veteran's 
current schizophrenic disorder to a mental condition treated 
in service.  

Pursuant to the Board's development request, a VA psychiatric 
examination was conducted in May 2003.  The examiner reviewed 
the claims folder in conjunction with the examination.  On 
examination, the veteran exhibited loud and inappropriate 
behavior, and poor impulse control.  The diagnosis was 
schizophrenia, paranoid type.  The examiner stated that:

The veteran has presented a symptomatology 
and behavior that could be considered part 
of his paranoia, where he perceived that 
his superiors were against him.  

After carefully reviewing the evidence and 
evaluations, we consider that it is as 
likely as not that his neuropsychiatric 
disability began during his active period 
of service.

Review of the record indicates that the veteran has a current 
psychiatric disorder, diagnosed as paranoid schizophrenia.  
Psychiatric findings were noted in service.  the August 1997 
VA examiner stated that there was no evidence to attribute 
the veteran's current schizophrenic disorder to a mental 
condition treated in service.  However, the most recent VA 
examiner, after a review of the record, determined that this 
current psychiatric disorder likely began during the 
veteran's period of service.  Essentially, the medical 
evidence for and against the veteran's claim is in relative 
equipoise.  Based on the foregoing, the Board finds that, 
resolving reasonable doubt in the veteran's favor, he is 
entitled to service connection for chronic paranoid 
schizophrenia.  38 C.F.R. §§ 3.102, 3.303 (2002).


ORDER

Service connection for sleep apnea is granted.

Service connection for chronic paranoid schizophrenia is 
granted.


REMAND

The Board also undertook additional development of the 
veteran's claims for entitlement to compensable evaluations 
for status post tonsillectomy, status post septoplasty, liver 
granuloma and hepatitis, hearing loss, left ear, and for a 
total disability rating based on individual unemployability. 

Since undertaking the additional development, the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2) (which allowed the Board to undertake 
the action necessary for a proper appellate decision) 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  

Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his or her 
right to have the new evidence initially considered by the RO 
(except in such circumstances, as above, where the Board's 
decision constitutes a complete grant of the benefit sought).  
No such waiver is of record in this case.  The result is that 
the RO must review the evidence developed by the Board and 
adjudicate the claims considering the newly obtained 
evidence, as well as evidence previously of record.  

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002) are 
fully complied with and satisfied.  
Particularly, the RO must assure that the 
veteran is notified of the applicable 
provisions of the VCAA, including what 
evidence is needed to support his claims 
for compensable evaluations for status 
post tonsillectomy, status post 
septoplasty, liver granuloma and 
hepatitis, hearing loss, left ear, and 
for a total disability rating based on 
individual unemployability, what evidence 
VA will develop, and what evidence the 
veteran must furnish.

2.  The RO should readjudicate the 
veteran's claims of entitlement to 
compensable evaluations for status post 
tonsillectomy, status post septoplasty, 
liver granuloma and hepatitis, hearing 
loss, left ear, and for a total 
disability rating based on individual 
unemployability with consideration of the 
evidence obtained by the Board (VA 
examination reports dated in May 2003).  
If a benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and provided an appropriate period of 
time for response.  Thereafter, the case 
should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



